DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The objection to claim 50 is withdrawn in view of the amendment thereto.

Claim Rejections - 35 USC § 112
The 112 rejection to claim 50 is withdrawn in view of the amendment thereto.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Grange (60,793) on 4/28/2021.
The application has been amended as follows: 

In the written description:
¶ 0051, “set by an upper temperature limit of a receiver” is changed to read - - set by a receiver - -
In the claims:
49. (Currently amended) The computer system of claim 43, wherein the third temperature domain has a cold temperature range having a lower temperature limit set by a cooling efficiency of the computer system

Allowable Subject Matter
Claims 43-64 are allowed.
The following is an examiner’s statement of reasons for allowance:

With respect to claims 43-62, see page 5 of the non-final office action dated 2/2/2021.

With respect to claims 63-64, the allowability resides in the overall structure of the device as recited in independent claim 63 and at least in part because claim 63 recites, “wherein the first component is a memory component.. wherein the second component is a memory buffer component”.
The aforementioned limitations in combination with all remaining limitations of claim 63 are believed to render said claim 63 and all claims dependent therefrom patentable over the art of record.


While Shapiro teaches many of the limitations of claim 63 as per page 4 of the non-final office action, neither Shapiro nor any other art of record – either alone or in combination – teach or suggest the above mentioned limitations of claim 63.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201.  The examiner can normally be reached on M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY PAPE/Primary Examiner, Art Unit 2835